Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/21/2022 has been entered. Claim 2 has been cancelled. Claims 1 and 3 – 20 remain pending. Claims 12 – 15 and 19 remain withdrawn. Therefore, claims 1, 3 – 11, 16 – 18 and 20 are under examination. The amendment to claims 1, 16, and 17 find support in at least the original claim set.
Applicant’s cancellation of claim 2 and amendment of claim 5 has overcome the previous objections 
The amendment to claims 16 and 17 have overcome the previous rejection under 112(b). Response to objections overcome
The amendment to claim 1, 16 and 17 has overcome the previous rejection under 103 in view of US2005/0150578.
The amendment to claims 1, 16 and 17, applicant arguments thereto, has overcome the previous rejection under 103 in view of WO2018/237196. See “response to arguments” section below.

However, upon further consideration, a new rejection(s) is made 
Claims 1, 3 – 11, 16 – 18 and 20 under 103 in view of Boselli (WO2018/237196, as cited in the previous action on 07/21/2022).
Claims 1, 3 – 8, 10, 16 – 17 and 20 under 103 in view of Li (CN103233148, using espacenet translation).

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 – 11, 16 – 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 16, and 17 recites the broad recitation of a Cu/Mg ratio of at least 1.3, and the claim also recites an upper bound of magnesium of 1.8 wt% and lower bound of copper of 2.35 wt%, which is a ratio of 1.305, which is the narrower statement of the range/limitation. That is, the minimum ratio of copper to magnesium that can be achieved based on the currently claimed ranges of copper to magnesium is 1.305, but the claimed ratio can be as low 1.3, which is broader. Therefore, it is unclear what the metes and bounds of the amounts of copper and magnesium can be. For purposes of examination, it is interpreted that the amount of copper can be as low as 2.34 wt%. The examiner recommends amending the claimed range of copper to be 2.34 – 2.55 wt% (based on 1.8 * 1.3 = 2.34) or amending the range of the Cu/Mg to be at least 1.31. 
	Claims 3, 5 – 11, 18, and 20 are rejected by virtue of dependency

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 11, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boselli (WO2018/237196)
The application is available under 102(a)(2) because the US is a designated state and the application claims priority to a US provisional filed on 6/21/2017.

Regarding claims 1, 3 – 5, 10 and 20, Boselli teaches a thick wrought (meeting the claimed rolled, extruded, and/or forged) aluminum alloy [title]. Boselli teaches that the aluminum alloy has a thickness of 1.5 – 12.0 inches (i.e. 38.1 – 304.8 mm), which falls within the claimed range of claim 1, and overlaps with the claimed range of claim 10, and claim 20 [0030]. Boselli teaches that the aluminum alloy has a composition of (in wt%);
Element
Claimed Invention
Boselli
Citation
Relationship
Zinc (Zn)
6.7 – 7.4
5.5 – 7.5
[0009]
Overlaps
Magnesium (Mg)
1.5 – 1.8
0.95 – 2.2
[0011]
Overlaps
Copper (Cu)
2.34 – 2.55
1.5 – 2.2
[0010] (See priority documents)
Outside of
Zirconium (Zr)
0.04 – 0.14
0.07 – 0.16
[0025]
Overlaps
Manganese (Mn)
0.2 – 0.5
0.15 – 0.5
[0007]
Overlaps
Titanium (Ti)
0 – 0.15
0 – 0.15
[0028]
Falls within
Chromium (Cr)
0 – 0.25
0.07 – 0.25
[0026]
Falls within
Iron (Fe)
0 – 0.15
0 – 0.2
[0029]
Overlaps
Silicon (Si)
0 – 0.15
0 – .15
[0029]
Falls within

Cu/Mg
At least 1.3
maximum 1.7 (claim 3)
1.35 – 1.65 (claim 4)

0.68 – 2.31 

*

Overlaps
Zn/Mg
4.0 – 4.6 (claim 5)
 Less than 5.25
[0021]
Overlaps
Impurities
0 – 0.5 ea / 0 – 0.15 tot
0 – 0.03 ea/ 
0-0.1 tot
[0073]
Falls within
Aluminum (Al)
Based alloy
Based alloy

Meets limitation

	*wherein the value of Cu/Mg is calculated from the ranges of Cu and Mg, respectively (i.e. 1.5/2.2 = ~0.68)
*Wherein vanadium is not required by claimed invention

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Furthermore, “a prima facie case of obviousness exists a prima facie where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") (See MPEP 2144.05 I). In this case, as seen below, Boselli teaches the same properties as the claimed invention. 
 
Regarding claims 6 – 8, Boselli teaches the invention as applied above in claim 1. Boselli teaches that the total amount of copper and magnesium can greater than 3.7 wt% [0018], which overlaps with the claimed ranges of claim 6 and claim 8. Wherein Boselli has a total content of Mg, Cu, and Zn of 7.95 – 11.9 wt%, which is based on the disclosed ranges of Boselli and overlaps with the claimed ranges of claim 7 and claim 8. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 9 and 18, Boselli teaches the invention as applied above in claim 1. Boselli teaches that the EAC is tested by ASTM G49 (air at 85% RH, 70°C, mid-thickness) and teaches that the EAC is at least 80 days [0039]. While it is noted that the test is performed at 85% of the TYS-ST instead of 80% as claimed, there is a reasonable expectation that the EAC would still be greater than 30 days and greater than 40, if tested at a lower (i.e. 80%) relative TYS-ST, meeting the claimed limitation. 
Boselli teaches that the TYS (L) is at least 73 ksi (~503.32 MPa) [0032], while Boselli does not explicitly teach that TYS (L) relative to the thickness, given that Boselli falls within the TYS (L) of the instant inventions Table 2 and has a thickness that falls within the claimed range of claim 1, there is a reasonable expectation that the aluminum alloy of Boselli overlaps with the claimed limitation range of 515 MPa – (0.279 * t mm)) and 535 MPa – (0.279 * t mm) [0032]. 
Boselli teaches that the K1C in the L-T direction can be at least 45 ksi/in1/2 (~49.5 MPa/m1/2) [0034], while Boselli does not explicitly teach the K1c relative to the thickness, given that Boselli falls within the K1C (L-T) of the instant invention Table 3 and has a thickness that falls within the claimed range of claim 1, there is a reasonable expectation that the aluminum alloy of Boselli overlaps with claimed range limitation of 42 MPa/m1/2 – (0.1 * t) and 47 MPa/m1/2 – (0.1 * t). 

Regarding claim 11, Boselli teaches the invention as applied above in claim 1. Boselli teaches that the aluminum alloy product can be used for aircraft structural components, meeting the claimed limitation [0041]

Regarding claim 16 – 17, Boselli teaches the invention as applied above in claim 1. Boselli does not teach that additional elements, outside of those claimed, are required for the aluminum alloy, meeting the claimed limitation of “consisting essentially of” and “consisting of”. 
	


Claims 1, 3 – 8, 10, 16 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN103233148, using espacenet translation).

Regarding claims 1, 3 – 5, 10, and 20, Li teaches an aluminum alloy product suitable for structure [title], with a thickness of 0.1 -200 mm, which overlaps with the claimed range of claim 1, claim 10, and claim 20 [0030]. Li teaches the aluminum alloy product can be extruded, rolled, drawn, forged [0030] and has composition of (in wt%);
Element
Claimed Invention
Li
Citation
Relationship
Zinc (Zn)
6.7 – 7.4
5.5 – 10
[0012]
Overlaps
Magnesium (Mg)
1.5 – 1.8
1.5 – 2.8
[0012]
Overlaps
Copper (Cu)
2.34 – 2.55
1.5 – 2.5
[0012]
Overlaps
Zirconium (Zr)
0.04 – 0.14
0.01 – 0.2
[0012]
Overlaps
Manganese (Mn)
0.2 – 0.5
0.05 – 0.5
[0012]
Overlaps
Titanium (Ti)
0 – 0.15
0 – 0.08
[0024]
Falls within
Chromium (Cr)
0 – 0.25
0.03 – 0.2
[0012]
Falls within
Iron (Fe)
0 – 0.15
0 – 0.4
[0026]
Overlaps
Silicon (Si)
0 – 0.15
0 – 0.5
[0026]
Falls within

Cu/Mg
At least 1.3
maximum 1.7 (claim 3)
1.35 – 1.65 (claim 4)

0.53 – 1.66

*

Overlaps
Zn/Mg
4.0 – 4.6 (claim 5)
1.9 – 6.66
*
Overlaps
Impurities
0 – 0.5 ea / 0 – 0.15 tot
0 – 0.1 ea/ 0 – 0.2 tot
[0027]
Overlaps
Aluminum (Al)
Based alloy
Based alloy

Meets limitation

*wherein the value of Cu/Mg is calculated from the ranges of Cu and Mg, respectively (i.e.
*Wherein Vanadium is not required by claimed invention
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 6 – 8, Li teaches the invention as applied above in claim 1. Li teaches that the total amount of copper and magnesium can greater than 3.4 wt% [0019], based on the disclosed ranges, which overlaps with the claimed ranges of claim 6 and claim 8. Wherein Li has a total content of Mg, Cu, and Zn of 10 – 14 wt% [0013] and overlaps with the claimed ranges of claim 7 and claim 8. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 16 – 17, Li teaches the invention as applied above in claim 1. Li does not teach that additional elements, outside of those claimed, are required for the aluminum alloy, meeting the claimed limitation of “consisting essentially of” and “consisting of”. 


Response to Arguments
Applicant's amendment has overcome the previous rejection of under 103 in view of US2005/0150578. The examiner agrees that the US2005/0150578 does not teach the claimed manganese composition/range. 

Applicant’s amendment and arguments thereto have overcome the previous rejection under 103 in view of WO2018/237196. The examiner agrees that the Boselli (WO2018/237196) priority documents do not contain support for copper above 2.2, and therefore, the prior art of Boselli is copper up to 2.2 wt% and that applicant’s newly claimed range overcomes the previous rejection. However, a new rejection is made under 103 in view of Boselli (WO2018/237196) because a prima facie case of obviousness exists where the ranges do not overlap but are merely close (i.e. upper bound range of copper of Boselli, and lower bound claimed range (See MPEP 2144.05 I). 

The previous rejection under obvious-type double patenting (provisional) in view of application 16/650,285 has been withdrawn. The most recent claim set of application 16/650,285 has been amended, and thus, the currently claimed invention does not have overlapping ranges with the co-pending application. It is noted for clarity of the record that said previous rejection made was within USPTO policy even if application 16/650,285 has a later filing date. See (MPEP 804 I B 1(b)(i)). While said rejection would be withdrawn upon being the only remaining rejection, it is noted that the rejection would not be held in abeyance and that a full response to rejection would be required (See MPEP 804 I B 1). 

The examiner notes that a new rejection is made over claims 1, 3 – 8, 10, 16 – 17 and 20 under 103 in view of Li (CN103233148, using espacenet translation).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2005/0006010 – overlapping composition to the claimed invention
CN102888575 – Thermal treatment method for aluminum alloy with overlapping composition

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735